            Case 16-59245-pwb                        Doc         Filed 05/01/19 Entered 05/01/19 12:54:00                                  Desc Main
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH                Document     Page 1 of 7
Debtor 1                 *D\QD%HYRQQH:HHNV
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        1RUWKHUQ'LVWULFWRI*HRUJLD
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                     

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                             
                                                                                                                                            _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                               page 1
                     *D\QD%HYRQQH:HHNV                                                           
            _____BB_________________________________________________
      Debtor 1
      Case 16-59245-pwb                 Doc Filed       05/01/19 Entered 05/01/19        12:54:00
                                                                           Case number (LINQRZQ)           Desc Main
                                                                                                  ______________________
            First Name   Middle Name   Last Name
                                             Document           Page 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Emily Marchino
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    05/01/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        MARCHINO,EMILY                                                             VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
           Case 16-59245-pwb           Doc       Filed 05/01/19          Entered 05/01/19 12:54:00          Desc Main
                      UNITED STATES   BANKRUPTCY
                                Document Page 3 of 7 COURT
                                                       Northern District of Georgia


                                                   Chapter 13 No. 1659245
                                                   Judge: Paul W. Bonapfel

In re:
Gayna Bevonne Weeks
                                          Debtor s 

                                          CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 02, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                            %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                    Gayna Bevonne Weeks
                                    172 Titan Road

                                    Stockbridge GA 30281



                                   %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                    N/A




Debtor’s Attorney:                 %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                    Araba Andoh Kwofie
                                    The Semrad Law Firm, LLC
                                    Suite 201
                                    303 Perimeter Center North
                                    Atlanta GA 30346


                                   %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                   N/A




Trustee:                           %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                    Mary Ida Townson
                                    Chapter 13 Trustee
                                    Suite 2200
                                    191 Peachtree Street, NE
                                    Atlanta GA 30303-1740

                                                           /s/Emily Marchino
                                                           @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                           VP Loan Documentation
                                                           Wells Fargo Bank, N.A.
                                                                              PERF
Case 16-59245-pwb                      Doc          Filed 05/01/19 Entered
                                    Return Mail Operations              Escrow  05/01/19      12:54:00
                                                                                  Review Statement                                                Desc Main
                                    PO Box 14547     Document
                                    Des Moines, IA 50306-4547
                                                                  Page 4Forofinformational
                                                                                7          purposes only
                                                                                              Statement Date:                                     April 15, 2019
                                                                                              Loan number:
                                                                                              Property address:
                                                                                                   172 TITAN RD
                                                                                                   STOCKBRIDGE GA 30281-9119


                                                                                              Customer Service
                                                                                                    Online                           Telephone
                                                                                                    wellsfargo.com                   1-800-340-0473
             GAYNA WEEKS-HALL
                                                                                                    Correspondence                   Hours of operation
             172 TITAN ROAD                                                                         PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
             STOCKBRIDGE GA 30281                                                                   Des Moines, IA 50306
                                                                                                    To learn more, go to:
                                                                                                    wellsfargo.com/escrow


                                                                                                       We accept telecommunications relay service calls



   PLEASE NOTE: If you are presently seeking relief (or have previously been granted
   relief) under the United States Bankruptcy Code, this statement is being sent to you
   for informational purposes only. The summaries below are based on the terms of the
   loan and are provided for informational purposes only.
   These amounts are governed by the terms of the loan unless otherwise reduced by an
   order of the bankruptcy court. Because the amounts billed for the escrow items can
   change over time, we review the escrow account at least once per year to ensure there
   will be enough money to make these payments. Once the review is complete, we send
   the escrow review statement, also known as the escrow account disclosure statement.
                                                                                                The escrow account has a shortage of
   Here's what we found:
        • Required Minimum Balance: The escrow account balance is projected to                               $770.61
           fall below the required minimum balance. This means there is a shortage.

        •   Payments: As of the June 1, 2019 payment, the contractual portion of the
            escrow payment increases.



     Part 1 - Mortgage payment

            Option 1                Pay the shortage amount over 12 months
                                     Previous payment through New payment beginning with
                                     05/01/2019 payment date   the 06/01/2019 payment
                                                                                                   Option 1: No action required
    Principal and/or interest                   $811.34                  $811.34

    Escrow payment                             $346.57                   $416.53               Starting June 1, 2019 the new contractual
    Total payment amount
                                                                                               payment amount will be $1,227.87
                                             $1,157.91                $1,227.87

            Option 2                Pay the shortage amount of $770.61
                                     Previous payment through New payment beginning with
                                     05/01/2019 payment date   the 06/01/2019 payment
                                                                                                   Option 2: Pay shortage in full
    Principal and/or interest                   $811.34                  $811.34

    Escrow payment                             $346.57                   $352.31               Starting June 1, 2019 the new contractual
    Total payment amount                                                                       payment amount will be $1,163.65
                                             $1,157.91                $1,163.65




                                                          See Page 2 for additional details.


                                           Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                           States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                           Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                           payments, please contact your attorney or the Trustee’s office before directly sending any
                                           amounts relating to this escrow shortage

                                                                     If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                     and mail it along with a check for $770.61 to the address that appears on this coupon.
     GAYNA WEEKS-HALL
                                                                     This payment must be received no later than June 1, 2019.


                 Wells Fargo Home Mortgage
                 PO Box 105632
                 Atlanta, GA 30348-5632




            708                           8 10 02 00115791 00116365 00192852 00077061 9
                                                                                                                                                Page 2 of 3
                                                                    Loan Number:
Case 16-59245-pwb                     Doc
                                   Filed 05/01/19 Entered 05/01/19 12:54:00      Desc Main
                                    Document
        Part 2 - Payment calculations            Page 5 of 7
   You have a shortage of $770.61. For the past review period, the projected amount of your escrow items was $4,227.64. For the coming year, the
   projected amount to be paid from your escrow is $4,227.64.

   How was the escrow payment calculated?
   To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
   escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
   determine the escrow amount.

   The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
   through the date of the analysis.



   Escrow comparison

                                                                                                                                          New monthly
                                      06/16 - 05/17     06/17 - 05/18        06/18 - 04/19   06/19 - 05/20
                                                                                                                         # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                        months              amount

   Property taxes                          $1,882.89          $1,869.07          $2,028.66      $2,028.66        ÷         12       =          $169.06
   Property insurance                       $1,646.19         $1,896.14          $2,198.98      $2,198.98        ÷         12       =          $183.25
   Total taxes and insurance               $3,529.08          $3,765.21          $4,227.64      $4,227.64        ÷         12       =          $352.31
   Escrow shortage                             $0.00           $816.36            $393.54        $770.61         ÷         12       =           $64.22**

   Total escrow                            $3,529.08          $4,581.57          $4,621.18      $4,998.25        ÷         12       =          $416.53


   **
    This amount is added to the payment if Option 1 on page 1 is selected.


   Projected escrow account activity over the next 12 months
   To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
   greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
   balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                     (Calculated in Part 3 - Escrow account projections
   Lowest projected escrow balance November, 2019                                   -$65.99          table)

   Minimum balance for the escrow account†                              -          $704.62           (Calculated as: $352.31 X 2 months)


   Escrow shortage                                                     =           -$770.61


   †
    The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
   account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
   contract to determine the cash reserve.
                                                                                                        Page 3 of 3
Case 16-59245-pwb                      Doc               Filed 05/01/19 Entered 05/01/19 12:54:00
                                                                                          Loan Number: Desc Main
                                                          Document     Page 6 of 7
     Part 3 - Escrow account projections
   Escrow account projections from June, 2019 to May, 2020
                                             What we
                 Payments to                 expect to                                                                Projected escrow        Balance required
   Date            escrow                     pay out         Description                                                 balance              in the account
   May 2019                                                   Starting balance                                             $2,047.79                    $2,818.40
   Jun 2019              $352.31                   $0.00                                                                   $2,400.10                    $3,170.71
   Jul 2019              $352.31                   $0.00                                                                    $2,752.41                   $3,523.02
   Aug 2019              $352.31                   $0.00                                                                   $3,104.72                    $3,875.33
   Sep 2019              $352.31                $2,198.98     NATIONWIDE INS                                                $1,258.05                   $2,028.66
   Oct 2019              $352.31                   $0.00                                                                    $1,610.36                   $2,380.97
   Nov 2019              $352.31                $2,028.66     HENRY COUNTY                                                   -$65.99                    $704.62
   Dec 2019              $352.31                   $0.00                                                                     $286.32                    $1,056.93
   Jan 2020              $352.31                   $0.00                                                                     $638.63                    $1,409.24
   Feb 2020              $352.31                   $0.00                                                                     $990.94                    $1,761.55
   Mar 2020              $352.31                   $0.00                                                                    $1,343.25                   $2,113.86
   Apr 2020              $352.31                   $0.00                                                                    $1,695.56                   $2,466.17
   May 2020              $352.31                   $0.00                                                                   $2,047.87                    $2,818.48

   Totals           $4,227.72                   $4,227.64



     Part 4 - Escrow account history
   Escrow account activity from June, 2018 to May, 2019
                         Deposits to escrow                     Payments from escrow                                                    Escrow balance
      Date      Actual      Projected Difference            Actual   Projected Difference             Description           Actual         Projected Difference
   Jun 2018                                                                                        Starting Balance          $1,754.47      $2,510.13        -$755.66
   Jun 2018        $0.00           $313.77      -$313.77       $0.00             $0.00    $0.00                              $1,754.47     $2,823.90       -$1,069.43

   Jul 2018      $708.69           $313.77      $394.92        $0.00             $0.00    $0.00                             $2,463.16       $3,137.67        -$674.51

   Aug 2018       $346.57          $313.77       $32.80        $0.00             $0.00    $0.00                             $2,809.73       $3,451.44        -$641.71

   Sep 2018        $0.00           $313.77      -$313.77    $2,198.98     $1,896.14      $302.84   NATIONWIDE INS             $610.75       $1,869.07      -$1,258.32

   Oct 2018       $346.57          $313.77       $32.80        $0.00             $0.00    $0.00                               $957.32       $2,182.84      -$1,225.52

   Nov 2018       $346.57          $313.77       $32.80     $2,028.66     $1,869.07      $159.59   HENRY COUNTY              -$724.77        $627.54       -$1,352.31

   Dec 2018       $346.57          $313.77       $32.80        $0.00             $0.00    $0.00                              -$378.20         $941.31       -$1,319.51

   Jan 2019       $346.57          $313.77       $32.80        $0.00             $0.00    $0.00                               -$31.63       $1,255.08      -$1,286.71

   Feb 2019       $346.57          $313.77       $32.80        $0.00             $0.00    $0.00                               $314.94       $1,568.85      -$1,253.91

   Mar 2019       $693.14          $313.77      $379.37        $0.00             $0.00    $0.00                             $1,008.08       $1,882.62        -$874.54

   Apr 2019       $693.14          $313.77      $379.37        $0.00             $0.00    $0.00                              $1,701.22      $2,196.39        -$495.17
   (estimate)

   May 2019       $346.57          $313.77       $32.80        $0.00             $0.00    $0.00                             $2,047.79       $2,510.16        -$462.37
   (estimate)

   Totals       $4,520.96      $3,765.24        $755.72     $4,227.64      $3,765.21     $462.43




   Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
   reserved. NMLSR ID 399801 4/18
Case 16-59245-pwb   Doc   Filed 05/01/19 Entered 05/01/19 12:54:00   Desc Main
                           Document     Page 7 of 7
